Exhibit 10.1

 

 

 

 

 

EXCLUSIVE TECHNOLOGY CONSULTING SERVICE AGREEMENT

 

BY AND BETWEEN

 

CHUANGXIANG NETWORK TECHNOLOGY (SHENZHEN) LIMITED

 

AND

 

SHENZHEN CHUANGXIANG NETWORK TECHNOLOGY LIMITED

  

April 20, 2017

  

 

 

 

 

 

 

 

EXCLUSIVE TECHNOLOGY CONSULTING SERVICE AGREEMENT

 

(Translation Copy)

 

THIS EXCLUSIVE TECHNOLOGY CONSULTING SERVICE AGREEMENT (this “Agreement”) is
entered into in Shenzhen, China as of the 20th day of April, 2017 by and between
the following two Parties:

 

Party A: Chuangxiang Network Technology (Shenzhen) Limited

Entity Registration Number: 440300MA5DAEP93

Registered Address: Room 201, Buidling A, 1 Qianwan Road 1, Qianhai
Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (sharing offices
with Shenzhen Qianhai Commerce Secretary Limited)

Legal Representative: Jiyin Li

 

Party b: Shenzhen Chuangxiang Network Technology Limted

Entity Registration Number: 44030034988710X5

Registered Address: Room 201, Buidling A, 1 Qianwan Road 1, Qianhai
Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (sharing offices
with Shenzhen Qianhai Commerce Secretary Limited)

Legal Representative: Jiyin Li

 

(Party A and Party B individually being referred to as a “Party” and
collectively the “Parties”).

 

WHEREAS:

 

(1)Party A is a duly registered and incorporated wholly foreign-owned entity in
china, engaged in technical support and consulting service, and entity
management services.

 

(2)Party B is a duly registered and incorporated limited liability company in
China, mainly engaged in developing and producing computer software and
application.

 

(3)Party A wishes to engage Party B to provide to it related services, and Party
B agrees to provide Party A with necessary technical support and assistance.

  

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be bound, do hereby agree as follows:

  

 1 

 

 

Article 1: Technology Consulting Service: Exclusive Rights

 

1.1During the term of this Agreement, Party B shall accept the full scope of
services in technology, operation support and relevant technical consulting (the
“Services”) as set forth in Appendix 1 exclusively from Party A and Party A
shall provide the Services to Party B pursuant to this Agreement. Party B shall
endeavor to cooperate with Party A in Party B’s provision of the Services
including but not limited to providing reasonably necessary instructions,
information or statements for the provision of the Services.

 

1.2Party B agrees to accept the Services from Party A during the term of this
Agreement and without Party A’s prior written consent, Party B shall not enter
into any agreement with any other third party as to engage such third party to
provide to Party B services identical or similar to the Services provided by
Party A. The Parties have agreed that Party A can designate a third party (who
can enter into certain agreement as described in Article 1.3 herein) to provide
Services to Party B.

 

1.3The Delivery of the Services. The Parties have agreed that Party B and Party
A/designed party of Party A can enter into separate services agreement to
specify the contents, method, personnel, service fee and other terms of each
Service.

 

1.4In consideration of the good relationship between the Parties, Party B has
agreed not to enter into any business cooperation with any third party without
the Party A’s prior written approval and Party A or its affiliates are entitled
to a senior priority rights to cooperate with Party B against any third party on
the same conditions. 

  

Article 2: The Calculation and Payment of Technology Consulting Service Fee
(hereinafter, the “Service Fee”)

 

2.1In respect of the Services to be provided by Party B pursuant to this
Agreement, Party B agrees to pay the Service Fee to Party A pursuant to Appendix
B.

 

2.2Party B has agreed a late fee of five in ten thousand per day on the
outstanding amount of the overdue payment if Party B has failed to pay the
service fee and other fee in accordance with this Agreement.

 

2.3Party A has the right to send its employee or hire registered public
accountant in China or other countries on its own expense (the “Party A
Representative”) to review and investigate the accounting books of Party B to
verify the calculation and amount of Service Fee. Party B shall make the
documents, books, records and data available to the Party A Representative at
its request for review and determine the amount of the Service Fee. Unless there
is a material error, the amount of the Service Fee shall be determined by Party
A Representative.

 

2.4Except otherwise mutually consented by both Parties, Party B shall pay Party
A the Service Fee without any deduction or offset of such as bank fees. In
addition, Party B shall reimburse Party A for the fees and expenses incurred by
Party A in connection with the performance of the Services including but not
limited to travel and hotel expenses, printing costs and postages.

  

 2 

 

 

Article 3: Representations and Warranties

 

3.1Party A represents and warrants hereby as follows:

 

3.1.1it is a company of limited liabilities duly registered and validly existing
under the laws of PRC with independent legal person qualification and good
standing;

 

3.1.2it has legal capacity to execute, deliver and perform this Agreement within
the scope of the business. If has full corporate power and authorization to
execute and deliver this Agreement, and it has the full power and authorization
to complete the transaction referred to herein. This Agreement shall be executed
and delivered by it legally and properly. It has obtained permits as necessary
form third parties and applicable regulatory authority to execute and deliver
this Agreement and complete the transaction contemplated herein. Its execution
and performance of this Agreement do not conflict with any binding agreement or
applicable laws or regulations of PRC;

 

3.1.3upon execution, this Agreement constitutes the legal and binding
obligations on it and is enforceable on it in accordance with its terms and
conditions.

  

3.2Party B represents and warrants hereby as follows:

 

3.2.1it is a company of limited liabilities duly registered and validly existing
under the laws of PRC with independent legal person qualification and good
standing;

  

 3 

 

 

3.2.2it has legal capacity to execute, deliver and perform this Agreement within
the scope of the business. If has full corporate power and authorization to
execute and deliver this Agreement, and it has the full power and authorization
to complete the transaction referred to herein. This Agreement shall be executed
and delivered by it legally and properly. It has obtained permits as necessary
form third parties and applicable regulatory authority to execute and deliver
this Agreement and complete the transaction contemplated herein. Its execution
and performance of this Agreement do not conflict with any binding agreement or
applicable laws or regulations of PRC;

 

3.2.3upon execution, this Agreement constitutes the legal and binding
obligations on it and is enforceable on it in accordance with its terms and
conditions.

  

Article 4: Confidentiality and Intellectual Property

 

4.1Party A and Party B shall be obliged to take the reasonable efforts to keep
in confidence (i) the execution, performance and the contents of this Agreement;
and (ii) the confidential documents and information of either Party known to or
received by it as the result of execution and performance of this Agreement;
(hereinafter collectively the “Confidential Information”). Without the prior
written consent of the Party disclosing the Confidential Information, the
receiving Party shall not disclose, deliver or transfer Confidential Information
to any third parties (including merger with, being acquired by or being
controlled directly or indirectly by any third party).Upon termination of this
Agreement, the Parties shall return, destroy or otherwise dispose of all the
documents, materials or software containing the Confidential Information and
suspend using such Confidential Information. The Parties shall take necessary
measures to limit the recipients of the Confidential Information necessary
personnel, agent or consultant of Party B and to cause such personnel, agent or
consultant enter into respective confidential agreement.

 

4.2The requirement set forth in Article 4.1 above shall not apply to any
information which, at the time of disclosure:

 

4.2.1is or becomes publicly available through no wrongdoing or negligence of
Party A or Party B;

 

4.2.2is or becomes publicly available through no wrongdoing or negligence of
Party A or Party B;

   

 4 

 

 

4.2.3is already in the possession of the receiving Party subject to that such
possession is not directly or indirectly from a third person who is under
obligation of confidence to the disclosing Party; or

 

4.2.4is required to be disclosed by Party A or Party B by judicial or
governmental regulatory action, or required to be disclosed to the legal counsel
and financial advisor of Party A or Party B during its ordinary course of
business.

 

4.3Party A shall have exclusive right and ownership to any rights, propriety
rights, ownership or intellectual property (including but not limited to
copyright, patent, patent application right, software, trade secret, technical
secret, or other exclusive rights), whether developed by Party A, or developed
by Party A based on Party B’s intellectual property, or developed by Party B
based on Party A’s intellectual property in connection with the performance of
this Agreement. Party B shall execute appropriate document, take proper action,
submit all the documents and/or applications, provide all necessary assistance,
and other actions at the request of Party to secure and perfect Party A’s
exclusive rights and ownership to such rights, propriety rights, ownership or
intellectual property and its protection.

 

4.4Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

  

Article 5: Indemnification and Compensation

 

5.1.During the valid term of this Agreement, Party B shall indemnify and keep
Party A harmless from any and all losses Party A suffers or may suffers and pay
the Service Fee in connection with all completed Services if Party B terminates
this Agreement in advance without a course. Unless otherwise set forth in this
Agreement, if Party B fails to fulfill its obligations under this Agreement
whether in part or in full and does not correct it within 30 days of receipt of
Party B’s notice or has made untrue representation or warranty under this
Agreement, it is in breach of this Agreement.

 

5.2If a Party breaches any representation, warranty or undertaking set forth
herein, the innocent Party can send a notice in written to request a correction
and take measures to promptly avoid the loss and continuously perform this
Agreement within 30 days of the notice. In the occurrence of the loss, the
default Party shall indemnify the innocent Party harmless from any and all
losses and security its interests under this Agreement.

  

 5 

 

 

5.3.The default Party shall indemnify the innocent Party harmless from any and
all costs, expenses or losses (including but not limited to the loss of profits
of the Company) in connection with an event of default. The amount of
indemnification shall equal the losses incurred to the innocent Party including
the loss of reasonably expected profits but shall not exceed reasonable
expectation of both Parties.

 

5.4In the event that Party B does not follow Party A’s instruction, or misuse
Party A’s intellectual property or does not follow proper procedures, Party B
shall take full responsibilities (for any and all losses). Party B shall
promptly notify Party A and assist Party A in any action if it discovers a third
party is using Party A’s intellectual property without authority or license.

 

5.5.Each Party shall be responsible for its own default as set forth in this
Agreement in the event that both Parties breach the contract.

 

5.6.Party A agrees that it shall indemnify and keep Party B harmless from any
and all losses Party B suffers or may suffer as the result of the execution and
performance hereof and of Party A’s Business, including but not limited to any
loss arising from any litigation, repayment pursuit, arbitration, claims lodged
in connection with the Party A’s performance of the Service in accordance with
the terms of this Agreement; provided that losses due to Party B’s willful or
gross fault shall be excluded from such indemnification.

  

Article 6: Validity, Performance and Term

 

6.1This Agreement shall take effect as of the date of formal execution by the
Parties.

 

6.2This Agreement shall take effect from the date first mentioned hereof. Unless
terminated by Party A earlier, this Agreement shall remain valid for 10 years of
the effective date. At the request of Party A, the Parties shall extend this
Agreement or enter into another new business operation management at the
expiration of this Agreement.

 

6.3This Agreement shall be executed in two copies. Each Party shall have one
copy with the same legal effectiveness and force.

   

 6 

 

 

Article 7: Termination

 

7.1This Agreement shall be terminated at the expiration date subject to the
extension set forth herein.

 

7.2During the valid term of this Agreement, Party B cannot terminate this
Agreement earlier to its expiration date unless that Party A has material
default or fraud. Nevertheless, Party A has the right to terminate this
Agreement with a written notice at least 30 days before the termination.

 

7.3The rights and obligations under Article 4, 5 and 15 of this Agreement shall
remain valid upon and after the termination or expiration of this Agreement.

 

 

Article 8: Force Majeure

 

8.1Force Majeure means any of the events beyond the reasonable control of one
party, and even under the attention of the affected party, any of the events is
still unavoidable, including but not limited to, acts of government, the forces
of nature, fire, explosion, geographic variation, storms, floods, earthquakes,
tidal, lightning or war. However, the insufficient credit, fund or financing
shall not be considered as events beyond the reasonable control of one party.
The affected party shall promptly notify the other party the occurrence of the
force majeure.

 

8.2If the performance of either Party’s obligation under this Agreement is
delayed, prevented, restricted, or interfered with by reason of force majeure as
set forth in Article 11.1 herein, the Party so affected shall be excused from
such performance to the extent of such delay, prevention, restriction or
interference. The Party so affected shall use reasonable efforts to reduce or
eliminate the impact of force majeure and perform the delayed or interfered
obligations. Once force majeure is eliminated, the Parties agree to use
respective best efforts to per this Agreement.

  

 Article 9: Notice

 

Unless otherwise designated by the other Party, any notices of other
correspondences among the Parties in connection with the performance of this
Agreement shall be delivered in person, by personal delivery, certified mail,
pre-stamped mail, express mall or facsimile to the following correspondence
addresses:

 

Party A Chuangxiang Network Technology (Shenzhen) Limited Address Room 201,
Building A, 1 Qianwan Road 1, Qianhai Deep Harbor Cooperation Zone (sharing
offices with Shenzhen Qianhai Commerce Secretary Limited) Facsimile:   Telephone
  Attention  

 

Party B Shenzhen Chuangxiang Network Technology Limited Address Room 201,
Building A, 1 Qianwan Road 1, Qianhai Deep Harbor Cooperation Zone (sharing
offices with Shenzhen Qianhai Commerce Secretary Limited) Telephone   Attention
 

  

 7 

 

 

 Article 10: Transferability

 

Party B shall not assign any of its rights and obligations hereunder to any
third parties without the prior written consent from Party A. Party A can assign
its rights and obligations hereunder to its affiliates without the prior written
consent of Party B subject to that at the time of the transfer, Party A shall
notify Party B about the transfer. Nevertheless, the effect of such transfer is
not subject to the consent of Party B.

 

Article 11: Severability

 

Party B shall not assign any of its rights and obligations hereunder to any
third parties without the prior written consent from Party A. Party A can assign
its rights and obligations hereunder to its affiliates without the prior written
consent of Party B subject to that at the time of the transfer, Party A shall
notify Party B about the transfer. Nevertheless, the effect of such transfer is
not subject to the consent of Party B.

  

Article 12: Amendment and Supplement

 

Any amendments or supplements to this Agreement shall be made in writing and
shall take effect only when properly signed by the Parties to this Agreement.

  

Article 13: Governing Law and Dispute Settlement

 

13.1The execution, validity, interpretation, performance and the dispute
resolution of this Agreement shall be governed by the laws of PRC (for the
purpose of this Agreement, the laws of PRC limits to the laws of the main land
China and excludes the laws of Hong Kong, Macau or Taiwan).

 

13.2Any disputes arising from or relating to this Agreement shall be resolved
through consultation by the Parties. In case of a failure to reach an agreement
through consultations within thirty (30) days, each Party can submit the
disputes to the China International Economics & Trade Arbitration Commission
Huanan Branch for arbitration in accordance with its Arbitration Rules in effect
at the time of the arbitration. The arbitration shall be held in Shenzhen. The
arbitral award shall be final and binding upon the Parties.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

  

 8 

 

 

[EXECUTION PAGE]

  

IN WITNESS WHEREOF, the Parties or their respective authorized representatives
have caused this Exclusive Technology Consulting Service Agreement.

 

SIGNED and SEALED by

For and on behalf of

Party A: Chuangxiang Network Technology (Shenzhen) Limited

Legal Representative: Jiyin Li

  

SIGNED and SEALED by

For and on behalf of

Party B: Shenzhen Chuangxiang Network Technology Limited

Legal Representative: Jiyin Li

  

 9 

 

 

Exhibit 1

 

List of the Services

 

1.In accordance with the request of Party B, research and develop relevant
software and technology and license use right of such software and technology to
Party B;

 

2.Responsible for computer and network equipment, design and development of
website, supervision, adjustment, detection and correction of errors;

 

3.Providing training and support to Party B’s employees;

 

4.Maintenance, safety testing and repair of Party B’s internet system;

 

5.Consulting service for hardware and software purchase;

 

6.Market development and promotion for applications;

 

7.Industry consultation and product development;

 

8.Providing cooperation opportunities with customers, business partners or other
market information;

 

9.Providing other technology consultation, technology service, business
consultation, market consultation, system consolidation, product development and
system maintenance.

  

 10 

 

 

Exhibit 2:

 

Service Fee Calculation and Payment Delivery

 

1.The Service Fee set forth herein shall equal to 90%-100% of the gross monthly
revenues of Party B (before tax). The specific percentage within that range
shall be determined by the Parties based on the performance of the Services. The
Service Fee shall be calculated and paid annually.

 

2.The Parties shall decide the amount of the Service Fee based on the following
factors:

 

a.The hardship and complexity of the consultation and technology;

 

b.The time Party A’s employees have spent on providing consultation and
services;

 

c.The contents and the market value of the consultation and services provided;
and

 

d.The market price of the similar consultation and services.

 

3.Party B shall provide within 15 days of each month the financial information
of the preceding month to Party B for calculating the Service Fee. Party A shall
send invoice on quarterly basis within 30 days from the commencement of a
quarter to Party B based on the information collected during the three months of
the preceding quarter and providing the calculation of the Service Fee. Party B
shall wire the Service Fee to the bank account provided by Party A within 10
business days of the delivery of the invoice. Party B shall fax or mail a copy
of wire confirmation within 10 business days of the wire.

 

4.In any event Party A requests an adjustment on the calculation of the Service
Fee, Party B shall negotiate with Party A within 10 business days of a written
request from Party A in good faith and decide the new standard or mechanism to
calculate the Service Fee. If Party B falls to respond within 10 business days
of a written request, the adjustment requested by Party A shall take effect
automatically. Party A shall agree to adjust the calculation of the Service Fee
at the request of Party B.

 

 

11

 

 